{¶ 15} I concur with the affirmation of the court's refusal to seal the record of conviction, but dissent with respect to the majority's decision to remand the matter back to the court with instructions to correct its judgment entry. With all due respect, the majority is requiring the court to engage in a vain act. We all agree that the court found that Gerber is not a first offender, so what is the point in a remand to memorialize that which we find is abundantly clear from the record? A remand under these circumstances is pointless.